Joana Bururenciu, a resident of Mahoning County, was a passenger in the automobile of Emil Rámba, a resident of Mahoning County, making a trip through Cleveland. While traveling through said city, the automobile, driven by Ramba, collided with an automobile driven by Max Cohen, a resident of Cuyahoga County, resulting in certain injuries to Joana Bururenciu.
She filed suit in the Court of Common Pleas of Mahoning County, Ohio, against Ramba and Cohen. Both Ramba and Cohen answered without reserving any question as to jurisdiction. The verdict was for plaintiff as against Cohen alone. Thereupon Cohen filed a motion to set aside the verdict on the ground that the court was without jurisdiction to pronounce judgment against him as a non-resident, inasmuch as the jury had found by their *572verdict that Cohen and Ramba were not'joint tort-feasors.
Attorneys — Barnum & Hammond for Bucur-eneiu; Anderson & Lamb for Ramba, et; all of Youngstown.
The Common Pleas found as against Cohen, rendering judgment against him. On error proceedings, the Court of Appeals reversed the Court of Common Pleas. On motion to certify the question involved is whether or not a nonresident defendant who has answered without reservation of any question of jurisdiction can evade judgment after the jury has found that he was not a joint tort-feasor.